*353On Petition for Rehearing.
Per Curiam:
It was held in the principal opinion that the alleged “excessive amount of the judgment on account of interest allowed” could not be considered, for the reason that there was no motion to modify the judgment. Counsel contend that the error so made, if it were one, could, have been considered in passing upon the action of the court 'in overruling the motion for a new trial. That might be true if the question were merely one as to excessive damages, particularly if returned in a general verdict. In this case, however, the vprdict was by way of answers to interrogatories, as provided in the act of March 11, 1895 (Acts 1895, p. 248), which required that the-jury “find one single fact in answering each of such interrogatories.” In the case at bar, the jury found, in answer to one interrogatory, that the damages caused by loss of hay and grass amounted to $4,680. In answer to another interrogatory, the jury found what would be the interest on this sum at six per cent, from the time the damage was done. Certainly a new trial could not change the finding as to this latter fact. It was a mere matter of mathematical calculation. Whether such interest should be added to the damages found for injury to hay and grass was a question to be decided when the judgment came to be entered. In the contention now made, no question is raised as to the correctness of that part of the judgment covering injury to hay and grass. If therefore the judgment were erroneous only by the excess caused by adding interest to the damages, that must be an error to be corrected by motion to modify. The error, if any, was not as to any fact found by the jury, or which could be corrected on another trial, but one of law by *354the court to be corrected by a modification of its judgment.
Undoubtedly if the damages found for loss of hay and grass were excessive, the remedy would be by a new trial, and appellant’s authority, Lake Erie, etc., R. W. Co. v. Acres, 108 Ind. 548, would be in point. But it is not contended that this part of the judgment is incorrect, but only that interest should not have been-added. “Where any part of a judgment is valid,” said this court, in Bayless v. Glenn, 72 Ind. 5, “it will stand unless proper steps have been taken by objection duly presented to the trial court to secure a modification or amendment, by amending or rejecting the part which is wrong.” This ruling was cited with approval by Judge Mitchell, in the People’s, etc., Ass’n v. Spears, 115 Ind. 297. So it was said, in Wood v. State, 130 Ind. 364, “If the evidence entitled the appellee to some judgment in his favor it cannot be set aside because the court gave too large a judgment, there having been no motion to modify.” And in the recent case of Chicago, etc., R. W. Co. v. Eggers, 147 Ind. 299, citing numerous authorities, the like holding is reiterated. Petition overruled.